Citation Nr: 0515456	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether the veteran has basic eligibility for VA 
nonservice- connected pension benefits.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant had active service from March 5, 1974 to March 
12, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, in which the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for schizophrenia, paranoid 
type, competent," and which denied a claim of entitlement to 
VA nonservice-connected pension benefits.  

In December 2003, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
April 2004, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2004).  
Accordingly, the Board will proceed without further delay.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1974, the RO 
denied a claim of entitlement to service connection for 
schizophrenia.

2.  The evidence received since the RO's July 1974 decision 
which denied service connection for schizophrenia, which was 
not previously of record, and which is not cumulative of 
other evidence of record, does not raise a reasonable 
possibility of substantiating the claim.

3.  The appellant had less than 90 days of active wartime 
service and was not discharged from such service by reason of 
service connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's July 1974 decision which denied service connection for 
schizophrenia; the claim for service connection for an 
acquired psychiatric disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The appellant does not meet the basic eligibility 
requirements for non-service-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

The veteran argues that new and material evidence has been 
presented to reopen a claim for service connection for an 
acquired psychiatric disorder.  

In a decision, dated in July 1974, the RO denied a claim of 
entitlement to service connection for schizophrenia.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In October 2002, the veteran filed to reopen his claim, and 
in April 2003, the RO denied the claim.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran who 
served for ninety (90) days or more during a period of war 
(or during peacetime service after December 31, 1946) 
develops certain chronic conditions, such as psychoses, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2004); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 
3 Vet. App. 439 (1992).

The most recent final denial of this claim was in the RO's 
July 1974 decision.  Therefore, the Board must determine if 
new and material evidence has been submitted since the RO's 
July 1974 decision.  See 38 U.S.C.A. § 5108.  

The evidence of record at the time of the RO's July 1974 
decision included the veteran's service medical records.  The 
veteran's entrance examination report, dated in February 
1974, showed that his psychiatric condition was clinically 
evaluated as normal.  In an accompanying "report of medical 
history," he denied having had "nervous trouble of any 
sort," or "depression or excessive worry."  Reports, dated 
March 10, 1974, showed the following: the veteran was brought 
to the hospital under force due to unpredictable behavior; 
the veteran reported that he wanted out of the Navy, and 
indicated that he had "attempted to escape"; on 
examination, he was alert and oriented, not psychotic; a 
neurological examination was within normal limits; the 
veteran refused to cooperate; he was given the choice of 
confinement vs. staying in barracks and seeing a doctor to 
get out of the Navy; he chose confinement; the impression was 
no psychosis.  An undated psychiatric evaluation report noted 
the following: the veteran had been referred to the Recruit 
Evaluation Unit because of interpersonal discomfort and 
tendency to avoid social relationships which were causing 
difficulty in training; the veteran was a longstanding loner 
who preferred not to enter into close interpersonal 
relationships because they are perceived as anxiety-
provoking; there was no evidence of psychosis, impaired 
reality testing, formal thought disorder, or debilitating 
psychoneurosis; psychiatric hospitalization was not 
indicated; he was a poor risk for further military service.  
A report, dated March 10 or March 12, 1974 (the exact date is 
unclear), showed the following: the veteran presented with 
multiple somatic complaints, he had been set back from 
training because he was generally unsuitable and had been 
classified as a wise guy and showed some sociopathic 
tendencies; there was no past psychiatric history or 
treatment for nerves; psychiatric testing revealed schizoid 
mental confusion and concretism; his thinking was confused; 
although he desired to remain in the Navy, it was felt that 
he should be discharged before he decompensated further; the 
impression was schizoid personality.  A report, dated March 
12, 1974, indicated that the veteran was discharged as 
unsuitable, that he was not in need of hospitalization, and 
that his condition existed prior to service and had not been 
aggravated thereby.  

The post-service medical evidence consisted of a VA hospital 
report, covering treatment between April 29, 1974 and May 21, 
1974, which showed treatment for schizophrenia, paranoid 
type.  

At the time of the RO's July 1974 denial of the claim, the 
veteran was shown to have only eight days of active duty 
during a period of war, see 38 C.F.R. § 3.2 (2004), such that 
the presumptive provisions for a psychosis at 38 C.F.R. 
§ 3.307 were not applicable.  In addition, service medical 
records showed that he was 


discharged as unsuitable due to a personality disorder, and 
there was no competent evidence showing that the veteran had 
an acquired psychiatric disorder that was incurred coincident 
with his service.  See 38 C.F.R. § 3.303(a).  

Evidence received since the RO's July 1974 decision consists 
VA and non-VA medical treatment reports, dated between 1974 
and 2002.  This evidence shows that the veteran received 
treatment at a VA hospital between April 3, 1974 and April 
26, 1974 for schizophrenia.  Reports from the Chester Mental 
Health Center (CMHC), covering treatment between April 2, 
1974 and November 1989, show that the veteran received 
treatment for schizophrenia, and note a personality disorder.  
These reports include a 1984 CMHC report which states that 
the veteran was arrested at age 19, that he spent the next 
eight years receiving treatment in an effort to get him fit 
to stand trial, that in 1983 he was found fit and given 
credit for time served, and that he served a few months in 
the correctional system for concurrent sentences for murder 
and armed robbery.  VA progress notes, dated between 1997 and 
2002, show treatment for schizophrenia.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for an 
acquired psychiatric disorder, and that the RO's July 1974 
denial of the claim remains final.  The submitted evidence 
shows that the veteran received treatment for psychiatric 
symptoms on an ongoing basis beginning approximately three 
weeks after his discharge from service.  This was known at 
the time of the previous unappealed decision as reflected by 
VA records on file at that time.  Moreover, as he only had 
eight days of service, the presumptive provisions at 
38 C.F.R. § 3.307 do not apply, and none of the submitted 
evidence contains competent medical evidence showing that the 
veteran has an acquired psychiatric disorder that was 
incurred coincident with his service.  In summary, the 
materials submitted to reopen the claim is essentially 
cumulative in nature and even when considered in combination 
with previously assembled evidence is not so significant as 
to raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Therefore, the Board finds that 
new and material evidence has not been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder.  As such, the RO's July 1974 denial of the claim 
remains final.  38 U.S.C.A. § 7105(c).  

The only other pertinent evidence received since the RO's 
July 1974 denial of the claim consists of written testimony 
from the veteran.  A review of these statements shows that it 
is essentially argued that VA should infer that schizophrenia 
was present during service based on the veteran's service 
medical records and the fact that he was admitted to a VA 
hospital within a month after separation from service.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service (or a service-connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the veteran 
has not submitted any competent evidence in support of his 
argument.  In addition, the veteran, as a layperson, is not 
competent to give a medical opinion as to a diagnosis or 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he has an acquired 
psychiatric disorder that is coincident with his service, 
these statements are not new and material evidence, see 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


II.  Nonservice-Connected Pension 

The appellant argues that he is entitled to non-service-
connected pension benefits.  

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.

Basic entitlement to pension exists if a veteran served in 
the active military, naval or air service for 90 days or more 
during a period of war (38 U.S.C. 1521(j)); or served in the 
active military, naval or air service during a period of war 
and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law or at time of discharge had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)).  38 C.F.R. § 3.3(a)(3) 
(2004).

The record shows that the appellant had active service from 
March 5, 1974 to March 12, 1974 (i.e., a period of 8 days) 
and that he received an honorable discharge.  The entire 
period of active service took place during the Vietnam War.  
38 C.F.R. § 3.2(f) (2004).  Thus, although the appellant had 
wartime service, his service did not constitute a period of 
90 days or more.  

In addition, the appellant's service medical records and 
post-service medical evidence does not reflect service-
connected disability as shown by official service records, 
which in medical judgment would have justified a discharge 
for disability.  See 38 C.F.R. § 3.3(a)(3).  In this regard, 
the Board notes that service connection is not currently in 
effect for any disability, and that in Part I of this 
decision, the Board has determined that new and material 
evidence has not been presented to reopen the claim for 
service connection for an acquired psychiatric disorder.  In 
summary, the veteran is shown to have eight days of active 
service, and he is not shown to have been discharged as a 
result of a disability incurred in or related to his active 
service.  

For these reasons, the Board finds that the appellant does 
not meet the basic eligibility requirements for nonservice- 
connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 
C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims (the Court) held that where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the 


law.  In this case, the veteran lacks legal entitlement to 
nonservice-connected pension benefits due to nonqualifying 
service.  Accordingly, entitlement to nonservice-connected 
pension benefits is not warranted and the appellant 's claim 
is denied.


III.  VCAA

With regard to the claim for nonservice-connected pension 
benefits, the veteran was provided with VCAA notice in a 
letter, dated in November 2002.  However, and in any event, 
the Board has denied the claim on the basis that the 
appellant had less than 90 days of active wartime service and 
because he lacks the requisite service-connected disability.  
The appellant does not dispute the length of his service.  
The Board has determined that there is no legal entitlement 
to the claimed benefit as a matter of law.  As there is no 
dispute as to the underlying facts of this case, and as the 
Board has denied the claim as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.  38 U.S.C. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

With regard to the claim that new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, on November 
9, 2000, the President signed into the law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 


(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA imposes obligations on VA 
in terms of its duty to notify and assist claimants.
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).
The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in 
November 2002 (hereinafter "VCAA letter") that informed him 
of the type of information and evidence necessary to reopen 
his claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and a March 2004 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  In the letter, the veteran was 
informed that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  



Finally, with respect to element (4), the Board notes that 
the VCAA letter contained a specific request that the veteran 
provide additional evidence in support of his claims.  He was 
requested to identify all evidence that he desired VA to 
attempt to obtain, and was requested to complete 
authorizations (VA Forms 21-4142) for this evidence.  He was 
further notified that he could submit this evidence on his 
own.  In addition, he was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the SOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board may have relied 
on communications other than the RO's formal notice letter to 
the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical records and VA and non-VA 
treatment records.  As the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); 38 
C.F.R. § 3.159(c)(4)(iii).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  The appeal is denied.  

Entitlement to nonservice-connected disability pension is 
denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


